EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yin Y. Nelson (Reg. No. 77,479) on April 27, 2021.
The application has been amended as follows: 

In the claims:

Claim 1 (Currently Amended): A molding material, comprising:
a matrix resin composition; and
a reinforcement fiber mixed with the matrix resin composition,
wherein the matrix resin composition is an epoxy resin composition that comprises:
	a component (A): an epoxy resin;
	a component (B): an epoxy resin curing agent; and
	a component (C): a compound selected from the group consisting of ester compounds of a fatty acid and a fatty alcohol, ester compounds of a polyvalent carboxylic acid and a fatty alcohol, ester compounds of a polyhydric alcohol and a fatty acid, fatty alcohols, and metal salts of fatty acids, wherein the compound has a solubility parameter of 11.2 or less and a melting point of 115°C or lower[[,]]


Claim 2 (Cancelled). 

Claim 3 (Original): The molding material according to claim 1, wherein at least one kind of compounds contained for the component (C) is a compound having a solubility parameter of 8.0 to 9.6, or 10.3 to 10.9.

Claim 4 (Currently Amended): The molding material according to claim 1, wherein at least one kind of compounds contained for the component (C) is a compound having a melting point of -30°C or higher and 115°C or lower.

Claim 5 (Currently Amended): A molding material, comprising:
a matrix resin composition; and 
a reinforcement fiber impregnated with the matrix resin composition, 
wherein the matrix composition is an epoxy resin composition that comprises:
	a component (A): an epoxy resin;
	a component (B): an epoxy resin curing agent; and
	a component (C): a compound which is at least one selected from the group consisting of an ester compound having an alkyl group having 5 to 40 carbon atoms and a fatty alcohol having an alkyl group having 5 to 40 carbon atoms[[,]]


Claim 6 (Previously Presented): The molding material according to claim 5, wherein at least one kind of compounds contained for the component (C) is an aliphatic compound having a hydroxyl group, and wherein the aliphatic compound is the ester compound, the fatty alcohol, or both.

Claim 7 (Previously Presented): The molding material according to claim 6, wherein the at least one kind of compounds contained for the component (C) is a sorbitan fatty acid ester.

Claim 8 (Previously Presented): The molding material according to claim 7, wherein the at least one kind of compounds contained for the component (C) is sorbitan monostearate.

Claim 9 (Original): The molding material according to claim 1, wherein at least one kind of epoxy resin curing agents contained for the component (B) is at least one of a polyamine-based compound and an acid anhydride-based compound.

Claim 10 (Original): The molding material according to claim 1, wherein at least one kind of epoxy resin curing agents contained for the component (B) is an alicyclic diamine.

Claim 11 (Original): The molding material according to claim 1, wherein at least one kind of epoxy resin curing agents contained for the component (B) is dicyandiamide.

Claim 12 (Original): The molding material according to claim 1, wherein the reinforcement fiber is a carbon fiber.

Claim 13 (Original): The molding material according to claim 1, which is a sheet molding compound.

Claim 14 (Original): A fiber-reinforced composite material which is a cured product of the molding material according to claim 1.

Claim 15 (Currently Amended): A method for manufacturing [[a]] the molding material according to claim 5, the method comprising:
preparing [[an]] the epoxy resin composition comprising [[a]] the component (A), [[a]] the component (B), and [[a]] the component (C)
impregnating [[a]] the reinforcement fiber with the epoxy resin composition as a matrix composition.

Claim 16 (Previously Presented): The method according to claim 15, wherein the epoxy resin composition at least contains an aliphatic compound having a hydroxyl group as the 

Claim 17 (Previously Presented): The method according to claim 15, wherein the epoxy resin composition at least contains a sorbitan fatty acid ester as the component (C).

Claim 18 (Previously Presented): The method according to claim 15, wherein the epoxy resin composition at least contains sorbitan monostearate as the component (C).

Claim 19 (Previously Presented): The method according to claim 15, wherein the reinforcement fiber is a carbon fiber.

Claim 20 (Previously Presented): The method according to claim 15, wherein the molding material is a sheet molding compound.






* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1 and 3-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been rendered moot by the cancellation of this claim.
The rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Masamune et al. (US 2002/0061941 A1) has been rendered moot by the cancellation of this claim.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Oota et al. (US 2018/0142057 A1 or US Pat. No. 10,494,475 or WO 2016/182077 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 1, 3, 4, 9, and 11-14 under 35 U.S.C. 103 as being unpatentable over Oota et al. (US 2018/0142057 A1 or US Pat. No. 10,494,475 or WO 2016/182077 A1) has been overcome by amendment.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Oota et al. (US 2018/0142057 A1 or US Pat. No. 10,494,475 or WO 2016/182077 A1) in view of Goto et al. (US 2003/0135011 A1) has been overcome by amendment.

Response to Arguments
In light of the examiner’s amendment, Applicant’s arguments regarding the teachings of Masamune et al. (see: last paragraph on page 8, first paragraph on page 9, and first two paragraphs on page 10 of the response filed February 17, 2021) have been fully considered and are persuasive.  Accordingly, the following rejection has been withdrawn:
The rejection of claims 1 and 3-14 under 35 U.S.C. 103 as being unpatentable over Masamune et al. (US 2002/0061941 A1) has been overcome by amendment.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
April 27, 2021